Response to Arguments

	Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.  Applicant states (see page 9 of the Remarks) “Although Coelho de Azevedo may disclose visualizing historical data for the driver’s heart rate, breathing frequency, speed and/or acceleration/deceleration over a map of a region, the reference fails to disclose, or even suggest, identifying an out-of-vehicle individualized graphical feedback lesson, including behavioral changes of the identified driver over time, for tutoring the identified driver based on the modified warning value, as recited in claim 1.”
	However, it is the understanding of the Examiner that Coelho de Azevedo discloses “identifying an out-of-vehicle individualized graphical feedback lesson, including behavioral changes of the identified driver over time” as recited in the claims.  Coelho de Azevedo discloses a driver monitoring system (see sections 0162-0163) which identifies an out of vehicle individualized graphical lesson represented by graphs generated for different driving parameters over a period of time (as disclosed in section 0171), wherein the graphs include behavioral changes (acceleration/deceleration during a particular stretch of route to identify a driver state as disclosed in section 0171) for tutoring (coaching) an identified driver based on historical driver data (see section 0171).  Therefore, based on the above disclosure, it is the understanding of the Examiner that Coelho de Azevedo discloses “identifying an out-of-vehicle individualized graphical feedback lesson, including behavioral changes of the identified driver over time…”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 2, 2022